Exhibit 10.1(c)
June 9, 2009
AAA Capital Management Inc.
1300 Post Oak Blvd. #350
Houston, Texas 77056
Attention: Mr. Anthony Annunziato
     Re: Management Agreement Renewals
Dear Mr. Annunziato:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney AAA Energy Fund L.P.     •   Citigroup AAA Energy Fund L.P.
II     •   Citigroup AAA Master Fund LLC     •   Citigroup Orion Futures Fund
L.P.     •   Citigroup Diversified Futures Fund L.P.     •   CMF Institutional
Futures Portfolio L.P.     •   Legion Strategies LLC     •   Citigroup Energy
Advisors Portfolio L.P.     •   Citigroup Global Futures Fund LTD.     •  
Citigroup Orion Futures Fund (Cayman) LTD.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

                By:   /s/ Jennifer Magro       Jennifer Magro      Chief
Financial Officer & Director     

AAA CAPITAL MANAGEMENT INC.

         
By:
  /s/ Anthony Annunziato    
 
       
 
       
Print Name:
  Anthony Annunziato
 
   

JM/sr

 